                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND

                                          :
ARISSA NAMMACK
                                          :

      v.                                  :   Civil Action No. DKC 19-1798

                                          :
HAMPSTEAD PRE-OWNED, et al.
                                          :

                                MEMORANDUM OPINION

      Presently      pending      and    ready     for   resolution     in   this

employment case are the partial motions to dismiss filed by

Defendants Pro Am Autos LLC t/a Hampstead Pre-Owned (“Defendant

Pro   Am   Autos”)   and   Hampstead      Pre-Owned      (“Defendant    Hampstead

Pre-Owned), (ECF No. 10), and by Anthony Birdsong (“Defendant

Birdsong”) (ECF No. 11).           The issues have been briefed, and the

court now rules, no hearing being deemed necessary.                    Local Rule

105.6.     For the following reasons, the partial motion to dismiss

filed by Defendant Pro Am Autos and Defendant Hampstead Pre-

Owned will be denied in part and granted in part and the partial

motion to dismiss filed by Defendant Birdsong will be granted.

I.    Background1

      Pro Am Autos t/a Hampstead Pre-Owned is a car dealership.

Defendant    Birdsong      is    its    managing    owner.     Arissa     Nammack



      1 Unless otherwise noted, the facts outlined here are
undisputed and construed in the light most favorable to
Plaintiff.
(“Plaintiff”) first visited the dealership to purchase a car.

Defendant Birdsong “helped [Plaintiff] through the car buying

process[.]”       (ECF No. 1, ¶ 10).           Soon after meeting Plaintiff,

Defendant Birdsong offered Plaintiff a job and Plaintiff began

working at the dealership on June 12, 2017.

      During Plaintiff’s employment, Defendant Birdsong sought a

relationship with Plaintiff.             “He said he wanted a girlfriend

for himself and a best friend for his wife.”                 (ECF No. 1, ¶ 4).

Defendant     Birdsong       showed     Plaintiff      pictures     of     himself

shirtless and pictures of his wife kissing another woman.                      He

“offered to pay for [Plaintiff’s] schooling, pay expenses for

them to travel together, allow her to miss work as she pleased,

and pay for other material wants and needs.”                 (Id., ¶ 16).

      Defendant Birdsong and his wife took Plaintiff to dinner

and    “discussed           engaging      in      a    three-person         sexual

relationship[.]”        (ECF No. 1, ¶ 19).            After dinner, Defendant

Birdsong brought Plaintiff to his home and asked her “to cuddle

with [him] and his wife.”          (Id., ¶ 20).       Plaintiff refused, fell

asleep,     and    awoke     to    Defendant      Birdsong      “inappropriately

touching her[.]”        (Id., ¶ 21).             On another occasion at the

Birdsong      home,     Defendant        Birdsong      “touched      [Plaintiff]

inappropriately       and    without    consent.”       (Id.,    ¶ 22).      “When

[Plaintiff]       showed     her      disapproval,      [Defendant]       Birdsong



                                         2
attacked her, pushed her into a corner[,] and tried to choke

her.”    (Id.).

        “On       more   than     one    occasion,       [Defendant]    Birdsong       was

physically violent toward [P]laintiff[]” at work.                           (ECF No. 1,

¶ 23).        Defendant Birdsong “grabbed [Plaintiff’s] neck while she

was sitting at her desk[,]” “grabbed [P]laintiff’s breast[,]”

and “grabbed [P]laintiff, picked her up[,] and refused to let

her go.”          (Id., ¶¶ 23–25).        Defendant Birdsong “made a number of

inappropriate,           sexual    comments         around   [P]laintiff      and    other

employees.”          (Id., ¶ 27).          He informed Plaintiff that another

female employee engaged in a sexual relationship with him and

his wife, and “received special treatment in her employment. . .

and expensive gifts[.]”             (Id., ¶ 29).          When Plaintiff refused to

pursue        a    relationship          with       Defendant     Birdsong,    she     was

terminated.

        On     December     16,     2017,       Plaintiff       filed   a     charge    of

discrimination           with      the     United        States     Equal     Employment

Opportunity Commission (“EEOC”) and the Maryland Commission on

Civil Rights, stating that she had been discriminated against

based on sex and retaliation.                   (ECF No. 1-2, at 3-5).          On March

20, 2019, the EEOC issued Plaintiff a Notice of Right to Sue.

(Id., at 1-2).

        On June 19, 2019, Plaintiff filed her complaint.                       Plaintiff

raises nine claims:             (1) Count I – quid pro quo under Title VII

                                                3
of   the    Civil     Rights    Act    of   1964      (“Title      VII”),    42    U.S.C.

§§ 2000e et seq.; (2) Count II – hostile work environment under

Title VII; (3) Count III – retaliation under Title VII; (4)

Count IV – abusive discharge; (5) Count V – battery; (6) Count

VI   –     assault;    (7)     Count    VII     –     intentional     infliction          of

emotional distress; (8) Count VIII – negligent retention and

supervision; and, (9) Count IX – punitive damages.                          (ECF No. 1,

¶¶ 35–90).      Plaintiff asserts all nine claims against Defendants

Pro Am Autos and Hampstead Pre-Owned.                     Plaintiff asserts only

Count V (battery), Count VI (assault), Count VII (intentional

infliction     of     emotional       distress),       and    Count    IX     (punitive

damages) against Defendant Birdsong.

      On    August     20,     2019,    Defendants       filed      their     presently

pending partial motions to dismiss.                   Defendant Pro Am Autos did

not move to dismiss Counts I, II, or III (the Title VII counts)

against it, but did move to dismiss Counts IV, V, VI, VII, VIII,

and IX for failure to state a claim.                    (ECF No. 10).         Defendant

Pro Am Autos also moved to dismiss all counts against Defendant

Hampstead Pre-Owned because Hampstead Pre-Owned is a trade name.

(Id.).       Defendant    Birdsong      did     not    move   to    dismiss       Count    V

(battery), but did move to dismiss Counts VI, VII, and IX for

failure to state a claim.             (ECF No. 11).

      On October 9, 2019, Plaintiff, proceeding pro se, sought

and received an extension of time to respond to the motions.

                                            4
(ECF Nos. 15; 17).            On November 11, 2019, Plaintiff requested

appointment        of   counsel.      (ECF     No.   18).      The    court     denied

Plaintiff’s request and provided her until December 23, 2019 to

respond to the motions to dismiss.                (ECF No. 19).       Plaintiff did

not respond.

II.   Defendant Hampstead Pre-Owned

      Defendants Pro Am Autos and Hampstead Pre-Owned move to

dismiss      all    counts     against     Defendant        Hampstead       Pre-Owned,

explaining that “Hampstead Pre-Owned is a registered trade name

of Defendant Pro A[m] Autos[.]”                (Id., at 2).          They attach to

their motion to dismiss the results of a business entity search

and a trade name application to demonstrate that Hampstead Pre-

Owned is a trade name.          (ECF No. 10-1).

      Defendants Pro Am Autos and Hampstead Pre-Owned argue that

“a trade name has no independent legal status,” (ECF No. 10-2,

at 2), and cannot be independently sued, (Id., at 4).                        They are

correct.      “[A] trade name. . . is not a separate legal entity

capable of being sued.”             Snowden v. CheckPoint Check Cashing,

290   F.3d    631,      634   n.2   (4th   Cir.   2002);     see     also    Siraj   v.

Hermitage in N. Va, 51 Fed.App’x 102, 104 n.1 (4th Cir. 2002);

DHW Purchasing Grp., LLC v. Hub Int’l Midwest Ltd., No. 19-1243-

CMC, 2019 WL 5586873, at *6 (D.S.C. Oct. 30, 2019).                          Defendant

Hampstead Pre-Owned will be dismissed.



                                           5
III. Failure to State a Claim

       A.       Standard of Review

       A motion to dismiss under Fed.R.Civ.P. 12(b)(6) tests the

sufficiency           of        the      complaint.              Presley          v.        City   of

Charlottesville,                464    F.3d    480,     483     (4th       Cir.     2006).         In

evaluating the complaint, unsupported legal allegations need not

be accepted.           Revene v. Charles Cty. Comm’rs, 882 F.2d 870, 873

(4th   Cir.          1989).            Legal     conclusions          couched          as     factual

allegations are insufficient, Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009), as are conclusory factual allegations devoid of any

reference        to    actual          events.         United       Black    Firefighters          of

Norfolk v. Hirst, 604 F.2d 844, 847 (4th Cir. 1979); see also

Francis     v.       Giacomelli,         588     F.3d    186,        193    (4th       Cir.    2009).

“[W]here the well-pleaded facts do not permit the court to infer

more than the mere possibility of misconduct, the complaint has

alleged     -    but       it    has    not    ‘show[n]’        –    ‘that    the       pleader    is

entitled        to     relief.’”              Iqbal,     556        U.S.    at     679      (quoting

Fed.R.Civ.P. 8(a)(2)).                  Thus, “[d]etermining whether a complaint

states a plausible claim for relief will . . . be a context-

specific task that requires the reviewing court to draw on its

judicial experience and common sense.”                          Id.




                                                  6
       B.      Analysis

               1.     Count IV: Abusive Discharge/Wrongful Termination

       Plaintiff asserts Count IV against Defendant Pro Am Autos

and alleges that her discharge “violated a clear mandate of

public policy to preserve the right to one’s bodily integrity

because     the       sexual    harassment        to    which    she    was     subjected

amounted to assault and battery.”                  (ECF No. 1, ¶ 55).            She also

alleges that her discharge “violated a clear mandate of public

policy because [she] was discharged for failure to engage in

wrongful acts[.]”          (Id., ¶ 56).          Defendant Pro Am Autos contends

that Count IV “fails because (1) it cannot be based on Title VII

sexual harassment claims, and (2) Plaintiff otherwise failed to

plead a clear mandate of public policy.”                      (ECF No. 10-2, at 5).

Defendant Pro Am Autos discusses two cases, Chappell v. S. Md.

Hosp., Inc., 320 Md. 483 (1990) and Makovi v. Sherwin-Williams

Co., 316 Md. 603 (1989), to support its argument.                           (ECF No. 10-

2, at 5–7).

       Contrary to Defendant Pro Am Autos’s argument, Title VII

does     not        preclude     Plaintiff’s           abusive     discharge         claim.

Critically,         Plaintiff     alleges        that    Defendant      Pro     Am   Autos

discharged      her     after    she   complained        of     Defendant      Birdsong’s

assault and battery.            “[C]ompletely independent of any statutory

sexual      harassment         regulations,       public      policy        prohibits   an

employer       from    terminating     the       employment      of    an    employee   in

                                             7
retaliation for the employee’s assertion of his or her rights as

the victim of an assault and battery.”       Ruffin Hotel Corp. of

Md., Inc. v. Gasper, 418 Md. 594, 615–16 (2011).       Gasper stated

this proposition while discussing an earlier case, Watson v.

Peoples Sec. Life Ins. Co., 485-86 (1991).     In Watson, the Court

of Appeals of Maryland distinguished both Chappell and Makovi,

and explained:

          But the fact that the assault and battery in
          the instant case arise out of sexual
          harassment in the workplace does not end the
          inquiry.    Long antedating Title VII and the
          [Maryland Fair Employment Practices Act (the
          “Act”)], public policy, as manifested in
          civil and criminal law, provided sanctions
          against attempted and consummated harmful
          and   offensive    touching    of   the   person,
          whether or not sexually motivated.            Had
          Title VII or the Act never been enacted, a
          clear   mandate    of    public    policy   still
          supported [the plaintiff’s] recourse to
          legal    redress    against    [the    employer’s
          manager]    under   the    circumstances    here.
          Where right and remedy are part of the same
          statute which is the sole source of the
          public policy opposing the discharge, Makovi
          and Chappell dictate the result that the
          tort of abusive discharge, by its nature,
          does not lie. In the instant matter, there
          are multiple sources of public policy, some
          within and some without Title VII and the
          Act.     By including prior public policy
          against     sexual     assaults,     the    anti-
          discrimination     statutes     reinforce    that
          policy; they do not supersede it.

322 Md. at 485-86 (1991).   Count IV will not be dismissed.




                                 8
                2.    Count V: Battery

        Defendant      Pro       Am    Autos    argues    that    Plaintiff’s       battery

claim     should      be        dismissed      against     it     because     it    is     not

vicariously liable for its employees’ actions.                           (ECF No. 10-2,

at 7–8).         Defendant Birdsong does not move for dismissal of

Plaintiff’s battery claim.                     (ECF No. 11-1, at 1).               Plaintiff

alleges that Defendant Birdsong’s acts were within the scope of

his employment because they occurred “inside [D]efendants’ place

of   business        and   in     furtherance       of    [D]efendants’       interests.”

(ECF No. 1, ¶ 61).                    Plaintiff alleges that Defendant Pro Am

Autos “ratified this unwelcome behavior by [its] managing owner

because [it was] aware of the behavior but took no action to

stop     it.”        (Id.,       ¶ 62).        Finally,     Plaintiff        alleges      that

Defendant Birdsong acted “as the alter-ego” of Defendant Pro Am

Autos.    (Id., ¶ 63).

        Defendant Pro Am Autos cites two cases,                         Green v. Wills

Grp., Inc., 161 F.Supp.2d 618 (D.Md. 2001) and Davidson-Nadwodny

v.   Wal-Mart        Assocs.,         Inc.,    No.07-2595-CCB,         2010    WL    1328572

(D.Md.    Mar.       26,    2010),       to    argue     that    “an   employer      is    not

vicariously liable for the torts of assault and battery based on

sexual    assaults         by    [an]     employee[.]”          (ECF   No.    10-2,       at   7

(quotation       marks     omitted)).           Green     and    Davidson-Nadwodny         are

distinguishable, however, because here Plaintiff alleges that

Defendant Birdsong, the employee, is also the managing owner of

                                                9
Defendant Pro Am Autos, the employer.                           Defendant Pro Am Autos

does        not    address        this    nuance       in    its    motion      to     dismiss.

Moreover, Defendant Pro Am Autos contends only that the conduct

underlying Plaintiff’s assault and battery claims is outside the

scope       of    Defendant          Birdsong’s    employment.           Defendant      Pro   Am

Autos does not address Plaintiff’s alter ego and ratification

theories          of    vicarious       liability.          Although     Maryland      may    not

recognize          “the       ‘alter    ego’   rationale       as   a    fourth      theory    of

liability              for     the     intentional          torts   of     an        employee,”

ratification is a recognized theory of vicarious liability and

Count V will not be dismissed at present.                           Surran v. Kuntz, No.

06-1380-BEL, 2008 WL 11363275 (D.Md. June 3, 2008).

                  3.         Count VI: Assault

        Defendants Birdsong and Pro Am Autos argue that Plaintiff’s

assault claim is untimely because the “alleged assault occurred

on or before December 16, 2017, which is more than a year prior

to the filing of the complaint on June 19, 2019.”2                              (ECF No. 10-

2, at 8; ECF No. 11-1, at 7).                     The statute of limitations is an

affirmative defense that must be raised by a defendant, who also

bears       the    burden        of    establishing     the     defense.        Fed.R.Civ.P.




        2
       Defendant Pro Am Autos also contends that it is not
vicariously liable for the assault claim. (ECF No. 10-2, at 7–
8). As discussed supra in Section III.B.2, the analysis is not
so simple.
                                                  10
8(c);    Goodman v. Praxair, Inc., 494 F.3d 458, 464 (4th                      Cir.

2007).

        Maryland law defines assault as an “‘attempt to cause a

harmful    or    offensive   contact    with      another    or   to   cause    an

apprehension of such contact.’”             Miles v. DaVita Rx, LLC, 962

F.Supp.2d 825, 834 (D.Md. 2013) (citing Wallace v. Poulos, 861

F.Supp.2d 587, 596 n.9 (D.Md. 2012).              The statute of limitations

for a civil action for assault is one year.                Md. Code Ann., Cts.

& Jud. Proc. § 5-105; see also Attorney Grievance Comm’n of Md.

v. Mitchell, 445 Md. 241, 249 (2015) (acknowledging “the one-

year statute of limitations for assault claims”).

        Defendants Birdsong and Pro Am Autos contend that “[a]ll of

the allegations in Plaintiff’s [c]omplaint occurred during the

scope of Plaintiff’s employment, which ended in 2017.”                 (ECF No.

10-2, at 8; ECF No. 11-1, at 7).                  Defendants also highlight

Plaintiff’s charge of discrimination, filed with the EEOC and

attached    to   her   complaint   (ECF     No.    1-2),    to    support   their

contention.       (ECF No. 10-2, at 8; ECF No. 11-1, at 7).                      As

Defendants note, Plaintiff filed the charge of discrimination on

December 16, 2017 and explained in the charge that Defendant

Birdsong terminated her.       (ECF No. 1-2).          Plaintiff’s complaint

does not contain any allegations that postdate her employment.

Accordingly, Plaintiff’s claim for assault is untimely and Count

VI will be dismissed.

                                       11
            4.     Count VII: Intentional Infliction of Emotional
                   Distress

     Defendants Birdsong and Pro Am Autos contend that Plaintiff

fails to state a claim for intentional infliction of emotional

distress.     (ECF No. 10-2, at 9–12; ECF No. 11, at 3–7).

     To state a claim for intentional infliction of emotional

distress, a plaintiff must allege facts showing that: (1) the

conduct was intentional or reckless; (2) the conduct was extreme

and outrageous; (3) there is a causal connection between the

wrongful    conduct     and    the   emotional        distress;      and     (4)     the

emotional distress is severe.             Harris v. Jones, 281 Md. 560, 566

(1977) (recognizing the tort).                  In Maryland, “[t]he tort of

intentional infliction of emotional distress is rarely viable.”

Farasat     v.   Paulikas,     32    F.Supp.2d       244,    247    (D.Md.     1997).

Indeed, Maryland has “made it clear that liability for the tort

of   intentional       infliction    of        emotional    distress       should    be

imposed sparingly, and ‘its balm reserved for those wounds that

are truly severe and incapable of healing themselves.’”                       Caldor,

Inc. v. Bowden, 330 Md. 632, 642 (1993) (citation omitted).

“Particularly     in    an    employment       situation,    a     plaintiff       faces

insuperable hurdles in attempting to plead a proper claim of

intentional      infliction     of   emotional      distress.”         Farasat,       32

F.Supp.2d at 247.




                                          12
        Defendants       Birdsong      and        Pro    Am     Autos       contend     that

Plaintiff’s      complaint      fails      to       allege    the    second      and   fourth

elements.       (ECF No. 10-2, at 9–12; ECF No. 11, at 3–7).                              The

court    need    not   address       the    second      element      because      Plaintiff

fails to allege any facts showing that her emotional distress

was severe.

        “Severe distress is that which ‘no reasonable man could be

expected to endure.’”            Takacs v. Fiore, 473 F.Supp.2d 647, 652

(D.Md. 2007) (citing Harris, 280 Md. at 571).                         A plaintiff meets

this threshold when her “‘emotional distress is so severe as to

have disrupted her ability to function on a daily basis.’”                                Id.

(citing Bryant v. Better Bus. Bureau of Greater Md., 923 F.Supp.

720,     750    (D.Md.    1996).           Plaintiff         generally      alleges      that

“Defendants’ misconduct caused [her] extreme emotional distress,

financial loss, and damage to her reputation.”                                (ECF No. 1,

¶ 3).      To    support       her    intentional            infliction     of    emotional

distress claim, Plaintiff alleges that she “suffered and will

continue to suffer pain and suffering, and extreme and severe

mental    anguish      and   emotional       distress.”             (Id.,    ¶ 79).      She

repeats this allegation throughout her complaint.                             (Id., ¶¶ 41,

47, 52, 57, 64, 72, 85, 90).                        Plaintiff fails to allege any

facts    suggesting      she    suffered        a    severely       disabling     emotional

response to Defendant Birdsong’s conduct and does not allege



                                             13
that      Defendant           Birdsong’s       conduct       impaired      her    daily

functioning.        Count VII will be dismissed.

               5.      Count VIII: Negligent Retention and Supervision

       Plaintiff asserts Count VIII against Defendant Pro Am Autos

and alleges that Defendant Pro Am Autos negligently retained and

supervised Defendant Birdsong.                    (ECF No. 1, ¶¶ 80–85).             She

alleges that Defendant Pro Am Autos was “aware or should have

been aware by the exercise of diligence and reasonable care that

[Defendant Birdsong] was capable of inflicting, and indeed was

inflicting, sexual harassment, battery, assault, and intentional

infliction of emotional distress on [P]laintiff.”                         (Id., ¶ 84).

Defendant Pro Am Autos contends that Plaintiff’s claim “fails

because     it      is       predicated     entirely        on   Plaintiff’s     sexual

harassment claims[]” and “‘Title VII may not form the predicate

for claims of negligent retention and supervision.’”                           (ECF No.

10-2, at 12 (quoting Hart v. Harbor Court Assocs., 46 F.Supp.2d

441, 444 (D.Md. 1999)).

       Under     Maryland       law,    negligent     retention     and    supervision

claims must be based on actions that constitute a common law

violation,       not     a    federal     statutory    violation.         Bryant,    923

F.Supp. at 751.              Defendant Pro Am Autos is correct, therefore,

that “Title VII may not form the predicate” for Plaintiff’s

negligent retention and supervision claim.                       Hart, 46 F.Supp. at

444.      However,       Plaintiff      also      alleges    assault,     battery,   and

                                             14
intentional infliction of emotional distress as predicates for

her negligent retention and supervision claim.             (ECF No. 1,

¶ 84).   Defendant Birdsong did not move to dismiss the battery

claim against him.         Therefore, Plaintiff’s negligent retention

and supervision claim “can be pursued under a theory that the

employer was negligent in its actions, thus allowing the battery

to occur.”        Bryant, 923 F.Supp. at 751.    Count VIII will not be

dismissed.

             6.     Count IX: Punitive Damages

     Defendants Birdsong and Pro Am Autos correctly argue “that

a cause of action does not exist for punitive damages alone.”

(ECF No. 10-2, at 12; ECF No. 11-1, at 7–8).              “There is no

separate cause of action for punitive damages apart from an

underlying cause of action upon which punitive damages can be

grounded.”        Biggs v. Eaglewood Mortg., LLC, 582 F.Supp.2d 707,

711 n.5 (D.Md. 2008).       “This is true both as a matter of federal

law and state law.”       Id. (internal citations omitted).    Instead,

punitive damages is a remedy.       If Plaintiff “later establish[es]

evidence sufficient to warrant punitive damages, [she] may seek

such damages in [her] prayer for relief.”          Darren Trucking Co.

v. Paccar Fin. Corp., No. 18-3936-GJH, 2019 WL 3945103, at *3

(D.Md. Aug. 20, 2019); see also Jarvis v. Enter. Fleet Servs. &

Leasing Co., No. 07-3385-DKC, 2009 WL 10685552, at *6 (D.Md.

Feb. 12, 2009) (“Punitive damages and injunctive relief are not

                                    15
independent   causes   of   action,    but   remedies   sought   for   the

alleged wrongs committed by the defendant.”).           Count IX will be

dismissed.

IV.   Conclusion

      For the foregoing reasons, the partial motion to dismiss

filed by Defendant Pro Am Autos and Defendant Hampstead Pre-

Owned, (ECF No. 10), will be denied in part and granted in part

and the partial motion to dismiss filed by Defendant Birdsong,

(ECF No. 11), will be granted.    A separate order will follow.



                                                  /s/
                                        DEBORAH K. CHASANOW
                                        United States District Judge




                                  16
